United States Court of Appeals
      for the Federal Circuit
                ______________________

               PETER A. MCMILLAN,
                    Petitioner

                           v.

            DEPARTMENT OF JUSTICE,
                     Respondent
               ______________________

                      2015-3042
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-4324-11-0726-B-1.
                ______________________

              Decided: February 16, 2016
               ______________________

    ADAM AUGUSTINE CARTER, The Employment Law
Group, P.C., Washington, DC, argued for petitioner. Also
represented by R. SCOTT OSWALD.

    ANNA BONDURANT ELEY, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, argued for respondent. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., FRANKLIN E. WHITE, JR., NATHANAEL
YALE; WILLIAM G. HUGHES, Office of Chief Counsel, Drug
Enforcement Administration, Springfield, VA.
               ______________________
2                                        MCMILLAN   v. DOJ



Before NEWMAN, O’MALLEY, and TARANTO, Circuit Judges.
O’MALLEY, Circuit Judge.
    Peter A. McMillan (“McMillan”) seeks review of the
Merit Systems Protection Board (“the Board” or “MSPB”)
decision denying his request for corrective action under
the Uniformed Services Employment and Reemployment
Rights Act of 1994 (codified at 38 U.S.C. §§ 4301–4333)
(“USERRA”). McMillan v. Dep’t of Justice, No. DC-4324-
11-0726-B-1, 2014 WL 5423476 (M.S.P.B. Oct. 16, 2014).
Specifically, the Board found that McMillan failed to
comply with the ordinarily accepted standards of conduct
in the course of performing his military duties and was,
therefore, not entitled to corrective action under
USERRA. For the reasons below, we reverse the decision
of the Board and remand for determination of an appro-
priate remedy.
                      BACKGROUND
    McMillan was a GS-13 Criminal Investigator with the
Drug Enforcement Agency (“DEA”). McMillan also serves
as an officer in the United States Army Reserves. On
June 24, 2007, he was assigned to the Lima, Peru County
Office (“LCO”) of the DEA. His tour at LCO was due to
expire in 2010, but he requested and was granted a one-
year extension. On September 14, 2010, he again re-
quested a tour extension, this time for an additional two
years. That request was denied and is the subject of this
appeal. McMillan contends that the DEA’s decision not to
renew his tour was based improperly on his military
service in violation of USERRA.
    The LCO office in which McMillan worked for the
DEA was a relatively small office—“var[ying] in size from
[six] to [fourteen] special agents, intelligence analysts,
technical personnel, and tactical analysts.” Testimony of
retired supervisory special agent from DEA James Wat-
son, Trial Tr. 5 ll. 3–16, Jan. 25, 2012. The office was
MCMILLAN   v. DOJ                                          3



occupied, in relevant part, by McMillan, Erika Jimenez
(“Jimenez”), Juan Arrivillaga (“Arrivillaga”), Michael
Walsh (“Walsh”), William Steffick (“Steffick”), and Patrick
Stenkamp (“Stenkamp”). McMillan, as a GS-13 Criminal
Investigator, had the following chain of command: Ar-
rivillaga was his first-level supervisor; Steffick was his
second-level supervisor; and Stenkamp was his third-level
supervisor and also the Regional Director. In addition to
McMillan’s direct line of command, McMillan also inter-
acted with Walsh, who was the Field Intelligence Manag-
er (“FIM”) and was outside of McMillan’s chain of
command. Walsh’s first-level supervisor was Steffick and
his second level-supervisor was Stenkamp.
    McMillan also served in the Army Reserves and was
scheduled to complete one week of military service at
Southern Command (SOUTHCOM), in Miami, FL, from
July 17, 2010 through July 26, 2010. As part of his mili-
tary service, McMillan was assigned to write a “two to
three page intelligence assessment on the historical
impact of the DEA’s expulsion from Bolivia on drug
trafficking, public corruption and social effects.” Pet’r Br.
5. In particular, McMillan was instructed by his military
supervisors to create an “Intel Assessment on how DEA’s
expulsion from [Bolivia] has affected drug trafficking in
[Bolivia], with additional discussion on any political
(corruption), or societal effects,” and to use his “DEA
expertise” to “look[] at a couple other products” during his
week at SOUTHCOM. Joint Appendix (“J.A.”) 630.
    In light of this, McMillan approached the LCO FIM,
Walsh, to take advantage of his unique expertise on the
DEA’s interaction with Bolivia. Walsh had been FIM
with the DEA for over six years, had worked with the
DEA for over twenty-three years, and, most importantly,
was previously stationed in Bolivia. See id. at 650 ll. 6–
21.
4                                         MCMILLAN   v. DOJ



    In response to McMillan’s request for assistance,
Walsh suggested he use a Foreign Situation Report
(“FSR”) on Bolivia. See id. at 652 l. 19–653 l. 1. The FSR
is a summary of the intelligence DEA has on a particular
country. See id. at 664 ll. 11–18. Directly following this
discussion, Walsh and McMillan walked down the hall to
Stenkamp’s office to seek permission to release infor-
mation from the FSR outside of DEA to McMillan’s mili-
tary supervisors. See id. at 653 l. 18–654 l. 7. Stenkamp
gave his approval for McMillan to use and cite the FSR.
Id. at 15. McMillan testified that he “left that office with
the understanding that . . . [he] had permission to use the
FSR as a citation or a source document for the two to
three-page situational awareness brief for interagency
benefit.” Id. at 701 ll. 9–21. 1
    Thereafter, McMillan prepared his report and went to
Miami to fulfill his military service obligations. While
there, two email exchanges took place between McMillan,
Walsh, Arrivillaga, Steffick, and Stenkamp. The first
concerned the use of the FSR in the military intelligence
report, and the second related to McMillan’s ability to
participate in a secure video teleconference (“SVTC”)
regarding the potential ejection of the Military Assistance
Group from Bolivia. See id. at 703 ll. 16–21.
     On the morning of Monday, July 19, 2010, McMillan
first reached out to Walsh, simply attaching a draft of the


    1   Stenkamp testified that he did not recall provid-
ing his approval for use of the FSR, see J.A. 227 ll. 4–12,
but was aware that McMillan wanted to use DEA re-
sources, including the FSR, to fulfill his military service
obligations, see id. at ll. 13–16. Walsh, however, agreed
with the statement that “Mr. Stenkamp hesitantly agreed
to allow [McMillan] to use [the FSR] with the caveat that
the DEA would be reviewing his report.” Id. at 70 ll. 9–
12.
MCMILLAN   v. DOJ                                          5



“Bolivia Intelligence Assessment” he had prepared. Id. at
922–23. That same morning, Walsh responded with
various edits, commenting: “Nice report.” Id. at 922.
McMillan replied, thanking Walsh for his review. Id. at
921–22. He also articulated his belief that his work with
the military is a “force multiplier for Lima CO.” Id. at
922. He stated, moreover, that, while he was aware that
there are “official channels,” which he “[wa]s not trying to
circumvent,” he did “want to supplement them.” Id.
    The next day, on Tuesday, July 20, McMillan began a
discussion regarding his participation in the SVTC, at the
request of his military supervisors. McMillan wrote to
Walsh to inform him that he would be “represent[ing]
SOUTHCOM J2 in a SVTC with members of the Penta-
gon’s Joint Staff” and that he “would appreciate it if
[Walsh] would advise RD Stenkamp” that he would
“appreciate [Stenkamp’s and Walsh’s] perspective, guid-
ance and expertise.” Id. at 962. McMillan further noted
that he believed his “dual capacity as a MI Reservist and
‘working’ agent,” allowed him “to be a proponent for
DEA’s viewpoint in the Southern Cone.” Id. This email
was forwarded to Stenkamp and Steffick. Stenkamp did
not approve of this. He wrote to McMillan:
   No. No. No. First, did you run this through your
   chain? The answer is no, you did not. Second,
   you are NOT to represent yourself in this meeting
   as associated with DEA. If DEA is to be respres-
   ented, [sic] it will be done at another level. In all
   due respect, you are not qualified to weigh in on
   Bolivia. The evidence of that is you are asking for
   my opinion, expertise and guidance. My opinion,
   expertise and guidance tell me that you may do
   more harm than good. I can not prohibit your
   participation in the SVTC, but you are to do so on-
   ly in your capacity with the military. End of story
   – period.
6                                         MCMILLAN   v. DOJ



Id. at 961–62. In response, McMillan sent a seven-
paragraph email in which he, among other things, “re-
spectfully, [took] issue with [Stenkamp’s] characterization
of [his] qualification to weigh in on a given topic” and
noted that he found “offensive” Stenkamp’s remark that
he “may do more harm than good.” Id. at 960. This email
appears to be central to the government’s argument that
McMillan acted outside the bounds of ordinarily accepted
standards of conduct.
     The Administrative Judge (“AJ”), in its opinion after
the remand, characterized this email, saying that McMil-
lan “set forth his qualifications as though he were apply-
ing for a position and stating he would compare it to
anyone in the DEA.” Id. at 22 (citations omitted). The AJ
continued, finding that McMillan “further stated that he
sought Stenkamp’s input as a sign of respect and ‘to make
[him] aware of events that may interest [him].’” Id.
(citations omitted). The AJ “found the appellant’s tone
and the content of the email to be condescending and
improper coming from a line agent to his third line super-
visor and the Regional Director.” Id. In its Final Opin-
ion, the Board stated that it “agree[d] with the
administrative judge that the appellant’s July 20, 2012
email to [Stenkamp] was disrespectful in tone and con-
tent.” Id. at 6.
     Stenkamp replied the next morning, on Wednesday,
July 21, to McMillan’s email with: “You are not author-
ized to represent DEA policy or positions in this meeting.
Period!!!!! Take all the issue you want.” Id. at 960. This
ended the conversation regarding McMillan’s participa-
tion in the SVTC as a representative of DEA. McMillan
still had yet to receive final sign-off on his intelligence
report to the military, however.
   Later that same day, Wednesday, July 21, Stenkamp
conveyed edits he made to the intelligence report to
McMillan through Walsh, asking McMillan to remove
MCMILLAN   v. DOJ                                          7



certain sensitive information. Id. at 921. McMillan
complied with the request and asked whether there was
“anything else that needs to be modified or removed.” Id.
McMillan and Walsh engaged in two additional rounds of
edits to the report. McMillan then, apparently for the
first time, looped in his first-level supervisor Arrivillaga.
Id. Walsh continued the conversation with McMillan and
Arrivillaga, noting that the report “[l]ooks okay to” him
and that the “RD [Stenkamp] is reviewing it now” but
“wants to verify” that certain information was publicly
available. Id. at 919. After McMillan responded to that
concern, Walsh further indicated that Stenkamp was “off
to a meeting, [but] will re-visit [the report] when he
returns.” Id.
    Upon his return, Stenkamp conveyed to Walsh that
he wanted all reference to the FSR removed. Walsh wrote
to McMillan and Arrivillaga: “Sorry, but RD Stenkamp
wants all references to the FSR to be removed from the
report.” Id. at 918. McMillan replied:
    If I remove all references to the FSR then the ma-
    jority of the document cannot be substantiated
    and therefore cannot be produced. That will re-
    quire me to begin researching alternative classi-
    fied and unclassified materials to produce the
    same product which is illogical. DEA is a member
    of the intelligence community. There is no logical
    reason not to cite the FSR.
Id. Walsh’s response conveyed a message from McMil-
lan’s second-level supervisor Steffick: “[I]t was a direct
order from the Regional Director, and it is to be followed;
no further discussion required. Is this clear?” Id. McMil-
lan complied. Indeed, there is no contention that McMil-
lan failed to follow any directive given by his DEA
supervisors during his military service.
    McMillan returned to LCO from his military duties on
July 25, 2010. The next day, Arrivillaga sent McMillan a
8                                         MCMILLAN   v. DOJ



Memorandum on “Issues Regarding Chain of Command,
DEA Representation with US Military Entities, and
Email to Southern Cone Regional Director.” Id. at 924–
25. The memo “establish[ed] clear and precise guidelines
from Lima Country Office management in light of recent
issues.” Id. It addressed “some misunderstanding as to
[McMillan’s] role as a DEA GS-13 and [his] role as a
Major in the US Army.” Id. Of particular importance, the
memorandum stated:
    In order to prevent any further misunderstanding,
    from the date of the receipt of this memorandum,
    in addition to explicit orders from the Regional
    Director, you are not to represent in any way or
    fashion anything associated with your duties or
    work product as a result of your employment with
    the DEA to your military colleagues. Your specific
    role as a GS-13 in the DEA and how you represent
    this role outside of this agency will be determined
    by the LCO chain of command. Should your col-
    leagues in the military have a specific question or
    request because of your employment with the
    DEA, you are hereby instructed to refer them to
    our DEA liaison GS-15 representative at
    SOUTHCOM . . . . Any work product that you
    produce for the military must be authored by you
    under your military status and rank and not asso-
    ciated in any way or be attributed to your em-
    ployment status with the DEA. If in the future
    there are any questions that arise, please refer
    back to this memorandum for guidance.
Id. (emphasis added).
    On September 14, 2010, less than two months after
McMillan’s military service, McMillan submitted a re-
quest for a two-year tour extension. Id. at 710 ll. 12–14.
This request was rejected the next day. Id. at 330 ll. 7–
10; 710 l. 20–711 l. 5.
MCMILLAN   v. DOJ                                         9



    McMillan filed a complaint in November 2010 with
the Department of Labor’s Veterans’ Employment and
Training Service (“VETS”), complaining that the Agency’s
actions violated USERRA. After that claim was investi-
gated and found unsupported, McMillan appealed that
decision to the Board on June 21, 2011. On February 15,
2012, an AJ issued the first Initial Decision of the MSPB.
See J.A. 614–625. The AJ found:
   [T]he record contains no evidence that the appel-
   lant’s status or obligations as a military reservist
   played any part whatsoever in the agency’s deci-
   sion to disapprove his request for a 2-year renewal
   of his tour of duty in Lima, Peru. The appellant’s
   request for corrective action under USERRA
   therefore must be denied.
Id. at 624–25. On March 21, 2012, McMillan petitioned
the MSPB for review. The MSPB granted McMillan’s
petition on July 16, 2013, and vacated the AJ’s Initial
Decision, remanding the case for further proceedings. Id.
at 628–643. In particular, the Board found that, “to the
extent an employee’s military duties are themselves at
odds with the interests of the civilian employer, the
employer may not take action against the employee on
that basis” and “remand[ed] the appeal to provide the
parties an opportunity to present additional evidence and
argument in light of [its] holding.” Id. at 638–39.
    On December 17, 2013, on remand, an AJ held an ad-
ditional hearing to resolve the issues identified by the
Board in its remand order, leading to a second Initial
Decision, dated January 31, 2014. In that decision, the
AJ resolved each issue against McMillan and denied his
request for corrective action. Id. at 8–28. In particular,
the AJ found that McMillan’s military duties were not a
motivation for the denial of his request for a tour exten-
sion. Instead, the AJ identified three motivations for the
denial of McMillan’s request: McMillan’s “performance
10                                       MCMILLAN   v. DOJ



issues,” which are considered in terms of the number of
arrests, seizures, informant recruitment, and disruptions
of criminal organizations McMillan facilitated, id. at 19–
20; McMillan’s alleged failure to follow his chain of com-
mand in soliciting assistance with his military assign-
ment, id. at 14–19; and McMillan’s “disdain[ful],”
“arroga[nt], “disrespectful and improper” emails to his
supervisor, Stenkamp, id. at 19, 22.
    After McMillan petitioned the Board for review of the
second Initial Decision on March 7, 2014, the Board
issued its final decision denying McMillan’s request for
corrective action on October 16, 2014. Id. at 1–7. This
appeal followed.
                  STANDARD OF REVIEW
    On appeal, a final order or decision from the MSPB
must be upheld unless we find that it is “(1) arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law; (2) obtained without procedures
required by law, rule, or regulation having been followed;
or (3) unsupported by substantial evidence.” 5 U.S.C.
§ 7703(c).
    Underlying factual determinations are reviewed for
substantial evidence. Bolton v. Merit Sys. Prot. Bd., 154
F.3d 1313, 1316 (Fed. Cir. 1998); see also Parker v. U.S.
Postal Serv., 819 F.2d 1113, 1115 (Fed. Cir. 1987) (The
correct “standard is not what the court would decide in a
de novo appraisal, but whether the administrative deter-
mination is supported by substantial evidence on the
record as a whole.”). This Court “will not overturn an
agency decision if it is supported by such relevant evi-
dence as a reasonable mind might accept as adequate to
support a conclusion.” Hogan v. Dep’t of Navy, 218 F.3d
1361, 1364 (Fed. Cir. 2000) (internal quotation marks
omitted) (quoting Brewer v. U.S. Postal Serv., 647 F.2d
1093, 1096 (Ct. Cl. 1981)). “It is not for this court to
reweigh the evidence before the Board.” Henry v. Dep’t of
MCMILLAN   v. DOJ                                         11



Navy, 902 F.2d 949, 951 (Fed. Cir. 1990). We have juris-
diction to review the final order of the MSPB pursuant to
28 U.S.C. § 1295(a)(9).
                        DISCUSSION
    Resolution of McMillan’s appeal turns on this court’s
interpretation of USERRA, the purpose of which is,
among other things, “to prohibit discrimination against
persons because of their service in the uniformed ser-
vices.” See 38 U.S.C. § 4301(a)(3). The operative provi-
sion in this case is 38 U.S.C. § 4311, which provides, inter
alia, that, “[a] person who . . . has an obligation to per-
form service in a uniformed service shall not be de-
nied . . . any benefit of employment by an employer on the
basis of . . . performance of service.” § 4311(a).     And,
further, that:
    (c) An employer shall be considered to have en-
    gaged in actions prohibited—
        (1) under subsection (a), if the person’s
        membership, application for membership,
        service, application for service, or obliga-
        tion for service in the uniformed services
        is a motivating factor in the employer’s ac-
        tion, unless the employer can prove that
        the action would have been taken in the
        absence of such membership, application
        for membership, service, application for
        service, or obligation for service.
§ 4311(c)(1).
    In Sheehan v. Dep’t of Navy, 240 F.3d 1009 (Fed. Cir.
2001), this court articulated the analysis the Board must
employ in a USERRA case. In Sheehan we held that, “an
employee making a USERRA claim of discrimina-
tion . . . bear[s] the initial burden of showing by a prepon-
derance of the evidence that the employee’s military
service was ‘a substantial or motivating factor’ in the
12                                       MCMILLAN   v. DOJ



adverse employment action.” Id. at 1013. Once the
employee has made the requisite showing, “the employer
then has the opportunity to come forward with evidence to
show, by a preponderance of the evidence, that the em-
ployer would have taken the adverse action anyway, for a
valid reason.” Id. Notably, however, “an employer can
not treat employees on military duty like those on non-
military leave of absence.” Erickson v. U.S. Postal Serv.,
571 F.3d 1364, 1369 (Fed. Cir. 2009) (internal quotation
marks omitted) (quoting Allen v. U.S. Postal Serv., 142
F.3d 1444, 1447 (Fed. Cir. 1998)).
    “The factual question of discriminatory motivation or
intent may be proven by either direct or circumstantial
evidence.” Sheehan, 240 F.3d at 1014. As we have ex-
plained, “military service is a motivating factor for an
adverse employment action if the employer ‘relied on, took
into account, considered, or conditioned its decision’ on
the employee’s military-related absence or obligation.”
Erickson, 571 F.3d at 1368 (quoting Petty v. Metro. Gov’t
of Nashville–Davidson Cty., 538 F.3d 431, 446 (6th Cir.
2008)). Because employers rarely concede an improper
motivation for their employment actions, we recognized in
Sheehan that employees may satisfy their burden to
establish that their military service or obligation was a
motive in the challenged action by submitting evidence
from which such a motive may be fairly inferred.
Sheehan describes four, non-exclusive factors that should
help the Board determine whether a discriminatory
motivation may be reasonably inferred in any given
USERRA challenge:
     Discriminatory motivation under the USERRA
     may be reasonably inferred from a variety of fac-
     tors, including [1] proximity in time between the
     employee’s military activity and the adverse em-
     ployment action, [2] inconsistencies between the
     proffered reason and other actions of the employ-
     er, [3] an employer’s expressed hostility towards
MCMILLAN   v. DOJ                                        13



   members protected by the statute together with
   knowledge of the employee’s military activity, and
   [4] disparate treatment of certain employees com-
   pared to other employees with similar work rec-
   ords or offenses.
240 F.3d at 1014 (numbering added).
     Much, therefore, hinges on whether the testimony be-
fore the Board was sufficient to allow a reasonable infer-
ence that the adverse employment action at issue was
discriminatory under USERRA. If McMillan demonstrat-
ed by a preponderance of the evidence that his military
service was “a substantial or motivating factor” in the
denial of his request for a tour extension, id. at 1013, the
Board must shift the burden to the government to demon-
strate, also by a preponderance of the evidence, that the
adverse employment action would have taken place for a
valid reason.
                    A. The Sheehan Factors
    The Board never formally shifted the burden to the
government because it concluded that McMillan failed to
meet his initial burden of showing by a preponderance of
the evidence that his military service and obligations
were relied on, taken into account, or considered in the
adverse employment action.        Whether a petitioner’s
military service was a motivating factor in the employ-
ment decision is a flexible inquiry. We conclude that the
evidence permits only one reasonable finding: the evi-
dence establishes the presence of all four of the Sheehan
factors, which together demonstrate that McMillan satis-
fied his burden.
              1. Timing of the Adverse Action
    The first factor discussed in Sheehan is the “proximity
in time between the employee’s military activity and the
adverse employment action.” Id. at 1014. McMillan
approached Walsh on July 7, 2010 for assistance with
14                                        MCMILLAN   v. DOJ



completing his military obligation, J.A. 62 ll. 17–21, to
produce an “Intel Assessment,” id. at 630. McMillan’s
military leave was from July 17 through July 26, 2010.
Id. at 631. The email communications that gave rise to
the adverse employment action, id. at 918–23, 960–62, are
dated between July 19 and July 22, 2010, during McMil-
lan’s military leave. Upon his return to the DEA, McMil-
lan was presented with a disciplinary memorandum on
July 26, 2010, which “establish[ed] clear and precise
guidelines from Lima Country Office management in light
of recent issues regarding” McMillan. Id. at 924–25. And,
while McMillan had received an overall “Outstanding”
performance rating in 2008, id. at 874, and 2009, id. at
888, he received a “Significantly Exceeds Expectations”
rating in October 2010, id. at 903—a downgrade—after he
took his military leave. 2
    McMillan requested a tour extension on September
14, 2010, less than two months after his military leave. Id.
at 19. It was denied the next day on September 15, 2010.
Id. at 19–20. The timing of the adverse action, therefore,
favors McMillan’s claim that there was discriminatory
motivation in violation of USERRA.
         2. Inconsistencies Between the Employer’s
                    Reasons and Actions
    The second Sheehan factor looks to the “inconsisten-
cies between the proffered reason and other actions of the
employer.” 240 F.3d at 1014. The AJ identified three
reasons for the denial of McMillan’s request for a tour
extension, each of which is at least somewhat inconsistent




     2  The four-tiered rating system, in descending or-
der, is: “Outstanding,” “Significantly Exceeds Expecta-
tions,” “Acceptable,” and “Unacceptable.” See, e.g., J.A.
915.
MCMILLAN   v. DOJ                                       15



with DEA’s other actions and explanations for its treat-
ment of McMillan.
    First, the AJ pointed to “performance issues,” which
are considered in terms of the number of arrests, seizures,
informant recruitment, and disruptions of criminal organ-
izations facilitated by McMillan. J.A. 19–20. Second, it
found that McMillan failed to follow his chain of command
in soliciting assistance with his military assignment. Id.
at 14–19. Third, it found that McMillan’s email to
Stenkamp was “disrespectful and improper” and “arro-
ga[nt].” Id. at 19, 22. We find inconsistencies with re-
spect to each of these reasons, making reliance on them
questionable.
                    i. Performance Issues
    First, McMillan’s alleged “performance issues” do not
appear to be a factor upon which the DEA actually based
its decision not to renew his tour extension request. The
AJ found that “Arrivillaga told [McMillan] of manage-
ment’s decision on September 15, 2010, and informed the
appellant that his performance with respect to seizures,
arrests and informant recruitment were not at expected
levels.” Id. at 19–20.
    But on October 6, 2010, McMillan was given an over-
all rating of “Significantly Exceeds Expectations.” Id. at
903. In 2009, the year prior, he received the rating of
“Outstanding.” Accompanying that rating, management
penned a narrative under “Performance Accomplish-
ments,” explaining why it believed McMillan was func-
tioning at a high level. Id. at 900. The narrative noted
that McMillan, among other things, “has been at the
forefront of complex money laundering investigations,”
has “develop[ed] in-roads to the . . . Money Laundering
Investigations Division” that “proved critical to success-
fully dismantling” a priority target organization and an
infamous individual, resulting “in the seizure of over $200
million in tangible assets and severely damaged the drug
16                                       MCMILLAN   v. DOJ



industry export flow” using “new and innovative under-
cover money laundering techniques.” Id. No reference to
seizures, arrests or an identified number of informants
appeared in that narrative. There was no narrative at all
in McMillan’s 2010 performance review. Thus, there is
nothing explaining the new rating decisions, pointing to
any specific performance failures, or indicating that
McMillan’s prior positive activities had ceased.
Stenkamp’s testimony below indicated that—from his
perspective—the reason for the drop in McMillan’s ratings
from 2009 to 2010 was based less on the number of sei-
zures and arrests and more on “a failure to engage with
management.” Id. at 237 ll. 5–11.
    Furthermore, it is undisputed that “there were never
any metrics or statistics established at the LCO for
McMillan in particular, or for an agent seeking a tour
extension more generally.” Pet’r Br. 16. Jimenez, an
agent previously assigned to LCO, also testified at McMil-
lan’s hearings in front of the Board. When asked: “None
of your DEA managers in Lima, Peru informed you that
in order to have an agent’s tour extended that the agent
needed to demonstrate any particular level of perfor-
mance, correct?,” she responded: “Not that I recall, no. I
don’t believe I was ever told that.” J.A. 88 ll. 6–11.
McMillan testified that he believed that he needed to be
rated “acceptable” in order to have his tour extension
request approved. Id. at 714 ll. 8–14. To the extent,
therefore, that McMillan actually fell short of manage-
ment’s expectations, that shortcoming was never reflected
in any documentation related to his performance rating.
And, to the extent the DEA relies on McMillan’s perfor-
mance metrics to demonstrate that his tour extension
request was properly denied, there is no evidence that
that policy was ever made known to McMillan or similarly
situated agents.
MCMILLAN   v. DOJ                                       17



                    ii. Chain of Command
    The Board found that McMillan “was required to fol-
low the agency chain of command in soliciting assistance
with his military assignment” and that “he
was . . . obliged to proceed through his own chain of
command prior to approaching [Stenkamp] for approval to
use the FSR.” Id. at 3, 4.
     Yet the government does not dispute that, when
McMillan approached Walsh to ask for help on his mili-
tary assignment, there was an “open-door” policy in place
for the office. Jimenez testified as follows:
   Q: The type of environment and [sic] you and Mr.
   McMillan worked in in Peru was one where an
   agent could freely move around and ask people for
   help, including other – his supervisors and other
   employees at the DEA, correct?
   A: Yes, sir. It’s a very small office.
   Q: And the supervisors there had open door poli-
   cies about helping one another.
   A: I – I think so, yes. That’s correct.
   Q: And it was a cooperative environment.
   A: Yes.
Id. at 91 ll. 4–14. Similarly, Walsh testified that there
was nothing at all unusual about McMillan approaching
him for help on this project. See id. at 652 ll. 15–18 (“Q:
And so there was nothing inappropriate about Mr. McMil-
lan approaching you at all; is that right? A: That’s
right.”). This testimony directly contradicts Stenkamp’s
testimony that McMillan broke the chain of command
when he approached Walsh. Stenkamp testified that
“[McMillan] went straight to Mike Walsh, and he knows
that’s not the chain or I submit he should have known
that that was not the chain, the proper chain of command.
18                                        MCMILLAN   v. DOJ



It doesn’t matter if it’s an intelligence function. He did
not report to Mike Walsh.” Id. at 231 ll. 14–19.
    On this issue, the Board found that, “even if the ap-
pellant had acted within the bounds of the agency’s open
door policy when he first approached [Walsh], he was
nonetheless obliged to proceed through his own chain of
command prior to approaching [Stenkamp] for approval to
use the FSR.” Id. at 4. This conclusion suffers from three
inconsistencies: first, it was Walsh who walked McMillan
down the hall to see Stenkamp and seek approval for the
use of the FSR—see Pet’r Br. 19 (Walsh “took McMillan
down the hall to obtain permission to use the DEA source
material”); second, “clear and precise guidelines” regard-
ing the “[c]hain of [c]ommand, DEA [r]epresentation with
US [m]ilitary [e]ntities, and [e]mail to Southern Cone
Regional Director” had yet to be formally established, J.A.
924; and third, as discussed in more detail below, Walsh
violated his own chain of command when he took McMil-
lan directly to Stenkamp but was never criticized for that.
    As previously discussed, when McMillan returned
from his military leave, he was presented with a memo-
randum from his first-level supervisor Arrivillaga, which
“establish[ed] clear and precise guidelines from Lima
Country Office management in light of recent issues.”
J.A. 924–25. But, that memorandum established concrete
policies “from the date of [its] receipt.” Id. One policy
established by that memorandum is that “[a]ny work
product that [McMillan] produce[s] for the military must
be authored by [McMillan] under [his] military status and
rank and not associated in any way or be attributed to
[his] employment status with the DEA.” Id. The memo-
randum implies that no clear policy was in place before
the date of its receipt. It is entirely inconsistent for DEA
to take an adverse employment action based on McMil-
lan’s alleged failure to comply with a policy created after
the occurrence of the complained-of actions. Indeed,
Stenkamp did not even know what the precise chain of
MCMILLAN   v. DOJ                                         19



command in the office was, indicating further its lack of
strict enforcement prior to this incident. See id. at 820 ll.
3–16 (Q: And nor did you raise [issues regarding the chain
of command] with Mr. Walsh, Mr. Walsh approaching you
directly about this matter either? A: I did not because
Mike Walsh reported directly to me. Q: No, he didn’t. He
reported to Mr. Steffick. A: No. Mike Walsh reported
directly to the regional director. Q: So if Mr. Walsh
testified that his supervisor was Mr. Steffick, is he being
untruthful or just wrong? A: I think he’s wrong. My
recollection is that Mike Walsh reported directly to me.”).
     We do not question the fact that the chain of com-
mand is “need[ed] and importan[t].” Id. at 19. This is
especially true where the civilian setting is a law en-
forcement agency. The Board failed, however, to address
the fact that the policy was explicitly defined to cover
McMillan’s situation only after the complained-of actions.
Although the Respondent notes that “Mr. Walsh was not
in Mr. McMillan’s chain of command, and Mr. McMillan
failed to contact Mr. Arrivillaga his first-level supervisor”
before contacting Walsh, Resp’t Br. 3, Walsh obviously did
not believe McMillan did anything wrong and clearly did
not believe he needed to bring his own immediate super-
visor into the dialogue regarding McMillan’s military
project.
     Finally, McMillan did not approach Walsh as a civil-
ian. The Board makes much of the fact that McMillan
was acting in a “dual capacity” and that he was “in his
civilian position” when he approached Walsh for help. Id.
This is because McMillan did not “contest the administra-
tive judge’s finding that he would be required to go
through the chain of command if he were (1) acting in his
capacity as a [DEA] agent, and (2) seeking to disseminate
DEA information outside the agency.” J.A. 3. McMillan
was not acting in his capacity as a DEA agent, however.
Both Walsh and Stenkamp were keenly aware that
20                                          MCMILLAN   v. DOJ



McMillan was approaching them for assistance with a
military project, assigned to him in his military capacity. 3



     3   Walsh testified as follows:
     Q: In the early part of July 2010, my client, Mr.
     McMillan approached you to tell you about an as-
     signment that he had received in his capacity as a
     military intelligence officer; is that correct?
     A: Yes.
     Q: And he told you at that time that it was to be
     an intelligence assessment concerning Bolivia; is
     that correct?
     A: That’s correct.
     Q: And did you understand that Mr. McMillan
     was asking you that – for that question or for that
     help in his capacity as a – or on behalf of the mili-
     tary?
     A: Yes.
     Q: Indeed it was in preparation for his ongoing
     military assignment?
     A: That’s right.
Id. at 651 l. 19–652 l. 14. Stenkamp was similarly aware
of the military nature of the request. And, although he
was unable to recall that McMillan personally asked him
for permission to use the FSR outside of DEA, he did
recall that the resources he discussed with Walsh in July,
2010 were to be used externally by McMillan in his role
with the military:
     Q: Okay. On or about July 7th, 2010 Mr. McMil-
     lan came to you along with Mr. Walsh to ask
     about using background material on Bolivia for a
MCMILLAN   v. DOJ                                          21



    Further compounding the inconsistencies between the
proffered reason—breaking the chain of command—and
the adverse employment action, Stenkamp testified that
McMillan’s alleged breaking the chain of command was
not even the reason he did not concur with McMillan’s
request to renew his tour:
    Q: Is the fact that appellant did not follow the
    chain of command the only reason why you did
    not concur with his request to renew his tour?
    A: It was a – it was symptomatic of the reasons
    why I did not concur with the renewal of his tour.
    It was not per se a reason that was specific. Had
    he followed the chain of command 100 percent in
    this particular instance that we’re talking about, I
    still would not have renewed his tour.
    Q: And why would you still not have concurred
    with his request?
    A: For several reasons. . . . They did not appear to
    be investigations that merited a GS-13. I didn’t


    military intelligence assignment that he had, cor-
    rect?
    A: I don’t recall that Pete McMillan actually came
    to me. I recall that Mike Walsh came to me.
    Q: You don’t recall the two of them standing in
    your office talking about this assignment?
    A: I do not.
    Q: Okay. You were aware though that Mr. McMil-
    lan desired to use DEA resources and this back-
    ground report in his role as a military Reservist.
    A: I was.
Id. at 227 ll. 4–16.
22                                         MCMILLAN   v. DOJ



     think that he meshed with the team notion that I
     was trying to cultivate there in Lima. He was a
     lone wolf, liked to do his own thing, wasn’t intui-
     tive of the many reasons.
Id. at 814 l. 19–815 l. 20. The Board’s reliance on McMil-
lan’s breaking the chain of command in using the FSR in
his military report is unsupported by and, in fact, contra-
dicted by the record: the evidence of an open door policy in
the office, the after-the-fact establishment of an explicit
chain of command policy, the apparent disregard of the
chain of command by others, and Stenkamp’s testimony
that McMillan’s alleged breaking the chain of command
did not influence his decision.
                    iii. McMillan’s Tone
    McMillan’s personality and tone through his commu-
nications are a third reason given for his dismissal. The
Board found that McMillan “fail[ed] to comply with the
ordinarily accepted standards of conduct in the course of
performing his military duties.” Id. at 6; see Figueroa
Reyes v. Hosp. San Pablo del Este, 389 F. Supp. 2d 205,
212 (D.P.R. 2005) (“The protection of a veteran’s employ-
ment is, therefore, ‘based upon the veteran’s compliance
with the reasonable and ordinarily accepted standards of
personal conduct and performance of all employees.’”)
(quoting Preda v. Nissho Iwai Am. Corp., 128 F.3d 789,
792 (2d Cir. 1997))).
    In finding that he failed to comply with “reasonable
and ordinarily accepted standards of personal conduct
and performance applicable to all employees,” the AJ
noted that, in his emails, “the appellant’s reaction and
responses to his manager’s instructions were not within
the ordinarily accepted standards of personal conduct.”
J.A. 21. Reliance on the content and tone of McMillan’s
email responses as a basis for the denial of his tour re-
newal request, however, is inconsistent with the employ-
er’s other actions, including emails sent from McMillan’s
MCMILLAN   v. DOJ                                        23



third-line supervisor and Regional Director Stenkamp
that appear equally, if not more, out of keeping with
“ordinarily accepted standards of personal conduct.” The
email exchanges must be construed in context.
    The first email mentioned by the Board was what the
Board characterized as McMillan’s “seven paragraph
email in which he set forth his qualifications as though he
were applying for a position,” which the Board said
“make[s] clear his arrogance and opinion that he was not
required to follow his chain of command or even consult
with them.” Id. at 22. The Board “found the appellant’s
tone and the content of the email to be condescending and
improper coming from a line agent to his third line super-
visor and the Regional Director.” Id. We find the Board’s
characterization of this email unsupportable.
    First, the email must be construed in context. McMil-
lan’s first email in this chain was respectful and informa-
tive. He simply noted to Walsh that he would be
“represent[ing] SOUTHCOM J2 in a SVTC with members
of the Pentagon’s Joint Staff” and that he “would appreci-
ate it if [Walsh] would advise RD Stenkamp” that he
would “appreciate [Stenkamp’s and Walsh’s] perspective,
guidance and expertise.” Id. at 962. He appears proud of
his military assignment and its relation to his civilian
position and seeks input from his civilian supervisors. Id.
This is consistent with the orders he received from his
military supervisor, in which McMillan was informed that
he was expected to use his “DEA expertise” to help with
“other projects” while at SOUTHCOM. Id. at 630.
    Walsh forwarded this email to Stenkamp and Steffick,
merely stating, “FYI.” Id. Stenkamp’s response then
changed the tone from one of respect to one of derision.
Stenkamp wrote, “No. No. No.” Id. at 961–62. He told
McMillan that he was “not qualified to weigh in on Boliv-
ia” and, as evidence for that proposition, he pointed to the
fact that McMillan was “asking [Stenkamp] for [his]
24                                         MCMILLAN   v. DOJ



opinion, expertise and guidance.” Id. McMillan’s request
for guidance from his superior caused a seemingly unpro-
voked backlash.
    McMillan saw an opportunity to capitalize on his par-
ticular position and connections at DEA to better fulfill
his military obligations. He sought to use the FSR in his
intelligence report, as Walsh suggested he do. It was only
after Stenkamp realized the military was viewing McMil-
lan as a possible spokesperson for the DEA that
Stenkamp pulled the plug on the use of the FSR.
    The second email exchange with which the Board took
issue was one in which McMillan characterized the belat-
ed decision to forbid use of the FSR and require McMillan
to prepare a new report as “illogical.” Id. at 22. That
email was sent the day after the exchange relating to
McMillan’s participation in the SVTC. At that point,
McMillan had approval for use of the FSR for over two
weeks, Walsh had been in contact with McMillan on edits
to the intelligence report that referenced the FSR, and
Stenkamp himself had read the report and provided
feedback that did not require removing reference to the
FSR. McMillan complied with all edits up to that point
without complaint. Then Walsh gave McMillan the bad
news: “Sorry, but RD Stenkamp wants all references to
the FSR to be removed from the report.” Id. at 918.
Clearly, Walsh knew this was information likely to upset
McMillan or, at minimum, upend his reasonable expecta-
tion that the FSR was an appropriate source upon which
to rely. On July 21, 2010, halfway through his military
leave, he had to redo his report. His email demonstrates
his understandable frustration. It is also hard to under-
stand how the AJ could characterize the email as one in
which McMillan called his third-line supervisor “illogical.”
Id. at 22. On its face, the email simply refers to McMil-
lan’s need to rewrite the report from scratch as “illogical.”
See id. at 918.
MCMILLAN   v. DOJ                                       25



    The content and tone of McMillan’s responses to his
supervisors were, to be sure, not ideal. But they were not
unprompted and not as inappropriate as the Board’s
strained characterization of them indicates. They cannot,
without more, explain the motivation for the decision not
to renew his tour.
                    3. Expressed Hostility
    The third Sheehan factor that may lead to an infer-
ence of discriminatory motivation is the “expressed hostil-
ity towards members protected by the statute together
with knowledge of the employee’s military activity.” 240
F.3d at 1014. While the Board made no finding one way
or the other, Stenkamp’s emails to McMillan ordering him
not to represent DEA during the SVTC cannot be reason-
ably construed as anything but hostile to McMillan’s
military assignment. See J.A. 960, 961–62. While
Stenkamp may not have been hostile to McMillan’s need
to do his military service, he certainly was hostile to
McMillan’s military obligations once he focused on what
those obligations entailed.
       4. Disparate Treatment of Other Employees
    The fourth factor discussed in Sheehan as indicative
of discriminatory motivation is the “disparate treatment
of certain employees compared to other employees with
similar work records or offenses.” 240 F.3d at 1014.
McMillan points to the DEA’s treatment of Walsh as
evidence that non-military employees were treated differ-
ently. In particular, McMillan alleges:
   Walsh admittedly, went around his own chain-of-
   command (bypassing Steffick) by going directly to
   Stenkamp on July 7. Walsh’s supervisor, Steffick
   testified that by approaching Stenkamp directly,
   without first clearing his question through Stef-
   fick, Walsh broke his chain-of-command. Despite
   Walsh breaking chain-of-command, Walsh was
26                                          MCMILLAN   v. DOJ



     never disciplined. Walsh, who is not covered by
     USERRA, also had all of his tours renewed in the
     LCO.
Pet’r Br. 9 (citations omitted). As Steffick explained:
     Q: All right. Let’s go back to July 7th and I’ll rep-
     resent to you the testimony has been that Mr.
     McMillan approached Mr. Walsh for some help on
     his research assignment. Mr. Walsh mentioned
     the FSR and Mr. Walsh said, “But before it can be
     released outside of DEA, we’ve got to go down and
     get Mr. Stenkamp’s authority,” and that they
     walked down to Mr. Stenkamp’s office to get his
     approval. That’s the wind up. Here’s the pitch.
     Did you – do you believe that if those are the facts,
     that Mr. Walsh, as your supervisee, had an obli-
     gation to take this matter through you?
     A: Yes, I do.
     Q: Okay. Did he get disciplined for breaking the
     chain of command?
     A: No, he did not.
J.A. 799 l. 18–800 l. 12.
    DEA points out that it was McMillan, and not Walsh,
who was “the individual taking DEA resources and using
them outside the agency.” Resp’t Br. 28. This is certainly
an important distinction as the dissemination of confiden-
tial information outside the organization requires more
scrutiny than use of that same information for internal
purposes. But Walsh understood that McMillan’s inten-
tion was to use the information being sought for military
purposes. So did Stenkamp. See J.A. 651 l. 19–652 l. 14,
227 ll. 4–16. That McMillan was the individual who
ultimately sought to rely on the confidential information
in his military report does not absolve Walsh of his re-
sponsibility to go through his chain of command before
MCMILLAN   v. DOJ                                        27



supplying McMillan with the confidential document,
knowing of McMillan’s purpose in acquiring the docu-
ment. Yet Walsh was never the subject of any adverse
employment action, while McMillan was.
                         *   *   *
    All of this evidence gives rise to a fair inference that
McMillan’s obligation to prepare a report on DEA’s ouster
from Bolivia while on military duty was a motivation for
the denial of his tour extension. As the Board noted in its
remand following McMillan’s initial appeal, McMillan
requested a written explanation for the denial of his
request, but LCO command curtly refused to provide any.
Id. at 633. The Board’s after-the-fact effort to now pro-
vide an explanation of the DEA’s motivations is fraught
with too many overstatements and inconsistencies to
offset the inference that the actual motivation was an
improper one under USERRA.
     While, in hindsight, it perhaps would have been bet-
ter if the military had not ordered McMillan to prepare a
report relating to the DEA and Bolivia, it did. While
Walsh and Stenkamp may wish, also in hindsight, that
they did not agree to help with that report, they did.
Under USERRA, McMillan may not be punished for
fulfilling his military obligations.
               B. The Government’s Burden
    We thus conclude that McMillan carried his burden to
demonstrate by a preponderance of the evidence that the
employee’s veteran status was “a substantial or motivat-
ing factor for an adverse employment action.” Erickson,
571 F.3d at 1368. Because the Board did not find that
McMillan successfully carried his burden, it never shifted
the burden to the DEA. Because McMillan has made the
requisite showing, “the [DEA] then has the opportunity to
come forward with evidence to show, by a preponderance
of the evidence, that the employer would have taken the
28                                         MCMILLAN   v. DOJ



adverse action anyway, for a valid reason.” Sheehan, 240
F.3d at 1013. At oral argument, attorneys for both par-
ties agreed that, if this court were to find that McMillan
carried his burden, no remand is necessary to provide the
government with an additional opportunity to meet its
burden. Oral Arg. at 6:21–8:31; 25:38–26:16, available at
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20
15-3042.mp3. As such, we rely on the evidence of record,
as the parties have invited us to do.
    We must determine, therefore, whether DEA adduced
evidence sufficient to prove by a preponderance of the
evidence that it would have denied McMillan’s request for
a tour renewal despite the protected activity. The first
step is defining what activity was protected.
    In Erickson, this court applied the “substantial or mo-
tivating factor” analysis from Sheehan. Erickson v. U.S.
Postal Serv., 571 F.3d 1364 (Fed. Cir. 2009). There, a
Postal Service employee was absent from his position for
almost five years during his service in the National
Guard. The Postal Service removed Mr. Erickson from
his position, noting as its reason “his excessive use of
military leave.” Id. at 1368. The court noted that:
     [a]n employer cannot escape liability under
     USERRA by claiming that it was merely discrimi-
     nating against an employee on the basis of his ab-
     sence when that absence was for military service.
     As other courts have held, military service is a
     motivating factor for an adverse employment ac-
     tion if the employer “relied on, took into account,
     considered, or conditioned its decision” on the em-
     ployee’s military-related absence or obligation.
571 F.3d at 1368 (quoting Petty, 538 F.3d at 446). Indeed,
“the overarching goal of [USERRA] is to prevent those
who serve in the uniformed services from being disadvan-
taged by virtue of performing their military obligations.”
Id.
MCMILLAN   v. DOJ                                          29



    The Postal Service is “entitled to remove an employee
for prolonged nonmilitary leaves of absence.” Id. at 1369
(emphasis added). But “an employer can not treat em-
ployees on military duty like those on non-military leave
of absence.” Id. (internal quotation marks omitted) (quot-
ing Allen, 142 F.3d at 1447). “Congress enacted USERRA
in part to make clear that discrimination in employment
occurs when a person’s military service is ‘a motivating
factor,’ and not to require . . . that military service be the
sole motivating factor for the adverse employment action.”
Id. Erickson stands for the proposition that, even when
an employee’s acts—in that case prolonged absence—
would justify the agency’s adverse employment action if
not related to his military service, USERRA is violated if
the frowned-upon acts of the employee are required by the
military service.
    Here, unlike in Erickson, McMillan was not obligated
to seek assistance from his colleagues and superiors at
DEA to fulfill his military obligations, and he does not
allege that he was obligated by his military supervisors to
use the FSR. In the end, of course, he fulfilled his mili-
tary duties without referring to the FSR in his intelli-
gence report. The question is whether the complained-of
actions are so related to his military obligations—as in
Erickson—that it would be improper to consider them in
an adverse employment action.
    The Board resolved this issue against McMillan, find-
ing that:
    Protection under USERRA is contingent on the
    employee’s compliance with the reasonable and
    ordinarily accepted standards of personal conduct
    and performance of all employees. Hence, assum-
    ing arguendo that management denied the tour
    extension based solely on the appellant’s conduct
    in connection with his military assignments, and
    not on performance issues, there was no USERRA
30                                         MCMILLAN   v. DOJ



     violation if the appellant failed to comply with or-
     dinary accepted standards of personal conduct
     and performance in the course of fulfilling his mil-
     itary assignments.
J.A. 5 (citing Figueroa Reyes, 389 F. Supp. 2d at 212).
    But as the discussion above makes clear, DEA failed
to establish that two of its proffered reasons—McMillan’s
alleged performance issues and his failure to follow the
chain of command—were “ordinary accepted standards of
personal conduct and performance.” Id. The tone in
McMillan’s emails, moreover, is simply not egregious
enough to independently support the DEA’s burden under
the preponderance standard, especially considering that it
was triggered by Stenkamp’s reaction to McMillan’s
reasonable request for assistance in fulfilling his military
obligations. If McMillan’s alleged “arrogance, disrespect
and condescension,” Resp’t Br. 9, were characteristic, then
surely the government could have adduced evidence of
additional examples of his misconduct that were wholly
unrelated to his military service. It did not. Instead,
McMillan’s previous performance reviews indicated that
there were no such issues. Indeed, all of the proffered
reasons for the denial of McMillan’s tour extension were
related to the project McMillan was assigned to perform
as part of his military service and the interactions with
LCO command in connection thereto. Again, while the
DEA may have been unhappy with McMillan’s military
assignment, it was not entitled to punish him for attempt-
ing to fulfill it.
    We do not intend to give carte blanche to employees to
engage in misconduct in service of their military duties
under the protection of USERRA. But once the petitioner
meets his burden, an employer must prove, by a prepon-
derance of the evidence, that the non-military-service
justifications for the adverse employment action are
legally sufficient. For all of the reasons explained, the
MCMILLAN   v. DOJ                                   31



DEA failed to demonstrate that it would have made the
same decision in the absence of McMillan’s military
service.
                     CONCLUSION
    Because substantial evidence does not support the
Board’s finding that McMillan failed to meet his burden
under USERRA, and because the testimony proffered
below by the government is insufficient to satisfy its
burden, we reverse the ruling of the Board that USERRA
was not violated, and remand for determination of an
appropriate remedy.
             REVERSED AND REMANDED